FILED
                             NOT FOR PUBLICATION                            MAR 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN XICARA-COTOC,                               No. 10-71134

               Petitioner,                       Agency No. A097-762-975

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Juan Xicara-Cotoc, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review questions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to

the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

       Substantial evidence supports the agency’s finding that Xicara-Cotoc failed

to establish that he was or would be persecuted on account of a protected ground.

See Barrios v. Holder, 581 F.3d 849, 855 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 744-46 (9th Cir. 2008) (applicant’s proposed social group

of young Salvadoran men who resist gang violence lacks both particularity and

social visibility). Accordingly, Xicara-Cotoc’s asylum and withholding of removal

claims fail.

       PETITION FOR REVIEW DENIED.




                                                                             10-72915